Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 4/5/22.  Claim(s) 2-4, 6, 8, 10, 12, 14, 16, 18, and 21 are cancelled.  Claim(s) 1, 5, 7, 9, 11, 13, 15, 17, 19, 20, and 22 are pending.  Claim(s) 19 has been withdrawn.
Applicant's amendments, arguments, and showing of superior properties with respect to the 103 rejection of the last Office action have been fully considered and found persuasive.  Therefore, the rejection of the last Office action is hereby withdrawn.
Applicant's amendments to the claims have rendered the 112 rejection of the last Office action moot, therefore hereby withdrawn.

Claims 1, 5, 7, 9, 11, 13, 15, 17, 20, and 22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/2/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant inventors have discovered a composition that provides substantially improved administration properties without the potential concommitant stability issues that are known with compositions of ibuprofen and esterifiable alcohols, such as propylene glycol.  Because of this, the instant invention is not obvious in light of the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim(s) 2-4, 6, 8, 10, 12, 14, 16, 18, and 21 are cancelled.  Claim(s) 1, 5, 7, 9, 11, 13, 15, 17, 19, 20, and 22 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627